Case: 13-14355   Date Filed: 04/14/2014   Page: 1 of 8


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 13-14355
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 1:12-cv-23930-JEM



WILLIAM SUMNER SCOTT,

                                                          Plaintiff-Appellant,

                                versus

STEVEN A. FRANKEL,
Esquire,
JUDGE NORMAN S. GERSTEIN,
ARLENE K. SANKEL,
Esquire,
FLORIDA SUPREME COURT,
FLORIDA BAR,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                            (April 14, 2014)
              Case: 13-14355     Date Filed: 04/14/2014    Page: 2 of 8


Before CARNES, Chief Judge, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      This appeal arises out of the Florida Supreme Court’s decision suspending

William Sumner Scott from the practice of law in Florida for three years. The

Florida Supreme Court handed down that suspension after it concluded that Scott

had violated several provisions of Florida’s Rules of Professional Conduct. Fla.

Bar v. Scott, 39 So. 3d 309 (Fla. 2010). He responded to his suspension by filing a

complaint in federal district court against the Florida Supreme Court, the Florida

Bar, and three individual defendants who were involved in his suspension.

      In his federal lawsuit, Scott asserted two claims. In his first claim, he

contended that Florida Bar Rule 4-8.4(c) is facially unconstitutional and that the

Florida Supreme Court’s decision suspending him from the practice of law violated

his rights under the First and Fourteenth Amendments. In his second claim, he

alleged that Steven Frankel, Arlene Sankel, and Judge Norman Gerstein — the

three individual defendants — had engaged in extrinsic fraud by participating in an

ex parte communication related to his suspension.

      Scott sought several forms of relief from the district court. On the first

claim, he sought (1) a declaration that Florida Bar Rule 4-8.4(c) is unconstitutional

on its face; (2) an order directing the Florida Supreme Court to vacate its decision

suspending him from the practice of law; (3) an order directing the Florida


                                          2
               Case: 13-14355     Date Filed: 04/14/2014   Page: 3 of 8


Supreme Court to reinstate his license to practice law; and (4) an order expunging

his disciplinary history. On his second claim, he sought $2,000,000 in damages

from the three individual defendants.

      The defendants moved to dismiss Scott’s complaint. The district court

referred those motions to a magistrate judge, who recommended that Scott’s

complaint be dismissed. The magistrate judge recommended that the district court

dismiss Scott’s facial challenge to Florida Bar Rule 4-8.4(c) for failure to state a

claim and that all of Scott’s other claims be dismissed for lack of subject matter

jurisdiction under the Rooker-Feldman doctrine. The district court adopted the

magistrate judge’s report and recommendation and dismissed Scott’s complaint.

This is his appeal.

                                          I.

                                          A.

      Scott contends that Florida Bar Rule 4-8.4(c) is facially invalid under the

Due Process and Equal Protection Clauses of the Fourteenth Amendment.

Whether a bar rule is unconstitutional is a question of law that we review de novo.

Doe v. Fla. Bar, 630 F.3d 1336, 1342 (11th Cir. 2011). A facial challenge is “the

most difficult challenge to mount successfully” because it requires a defendant to

show “that no set of circumstances exists under which the Act would be valid.”




                                           3
              Case: 13-14355     Date Filed: 04/14/2014    Page: 4 of 8


United States v. Salerno, 481 U.S. 739, 745, 107 S. Ct. 2095, 2100 (1987). That is

a “heavy burden” to overcome. Id.

      Florida Bar Rule 4-8.4(c) provides:

      A lawyer shall not:

      ....

      (c) engage in conduct involving dishonesty, fraud, deceit, or
      misrepresentation, except that it shall not be professional misconduct
      for a lawyer for a criminal law enforcement agency or regulatory
      agency to advise others about or to supervise another in an undercover
      investigation, unless prohibited by law or rule, and it shall not be
      professional misconduct for a lawyer employed in a capacity other
      than as a lawyer by a criminal law enforcement agency or regulatory
      agency to participate in an undercover investigation, unless prohibited
      by law or rule.

Rather than attack the entire rule in his facial challenge, Scott challenges only the

rule’s exception “that it shall not be professional misconduct for a lawyer for a

criminal law enforcement agency or regulatory agency to advise others about or to

supervise another in an undercover investigation.” He asserts that the exception

makes the rule facially invalid because “it allows lawyers to commit future wrongs

without limits of conduct or obligation to make restitution for the wrongs they

commit.”

      We conclude that the district court correctly dismissed Scott’s facial

challenge. Not only does Scott fail to present a single instance in which applying

Rule 4-8.4(c)’s exception would be unconstitutional, but he also fails to provide


                                           4
                Case: 13-14355      Date Filed: 04/14/2014     Page: 5 of 8


any explanation for how the rule violates the Equal Protection and Due Process

Clauses under the applicable jurisprudential tests. He simply asserts instead that

the rule’s exception allows certain lawyers “to commit future wrongs without

limits.” And that premise is plainly incorrect, as evidenced by the plain language

of the rule. See Fla. Bar R. 4-8.4(c) (“[I]t shall not be professional misconduct for

a lawyer for a criminal law enforcement agency or regulatory agency to advise

others about or to supervise another in an undercover investigation, unless

prohibited by law or rule.”) (emphasis added). Because Scott has failed to

demonstrate a single instance in which applying Rule 4-8.4(c)’s exception would

violate the Equal Protection and Due Process Clauses, let alone “that no set of

circumstances exists under which the [exception] would be valid,” his facial

challenge necessarily fails. See Salerno, 481 U.S. at 745, 107 S.Ct. at 2100.

                                             B.

       The district court’s dismissal of Scott’s remaining claims for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine 1 is a question that we

review de novo. Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009). Under

the Rooker-Feldman doctrine, “federal district courts generally lack jurisdiction to

review a final state court decision.” Doe, 630 F.3d at 1340. That is because the

United States Supreme Court is the federal court that reviews final decisions made

       1
         See D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482, 103 S. Ct. 1303, 1315
(1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 415–16, 44 S. Ct. 149, 150 (1923).
                                              5
               Case: 13-14355      Date Filed: 04/14/2014    Page: 6 of 8


by a state’s highest court. Id. Decisions by state supreme courts disciplining

attorneys for misconduct qualify as such final decisions. See Johnson v. Supreme

Court of Ill., 165 F.3d 1140, 1141 (7th Cir. 1999). As a result, “the Rooker–

Feldman doctrine eliminates most avenues of attack on attorney discipline.” Id.;

see also In re Cook, 551 F.3d 542, 548 (6th Cir. 2009); In re Rhodes, 370 F.2d 411,

413 (8th Cir. 1967).

      The Rooker-Feldman doctrine applies when “state-court losers complaining

of injuries caused by state-court judgments” bring later claims in federal district

court that invite the district court to review and reject the earlier state-court

judgments. Alvarez v. Att’y Gen., 679 F.3d 1257, 1262 (11th Cir. 2012). The

doctrine applies where an issue presented to the district court is “inextricably

intertwined with the state court judgment.” Id. That occurs where “(1) the success

of the federal claim would effectively nullify the state court judgment” or “(2) the

federal claim would succeed only to the extent that the state court wrongly decided

the issues.” Id. at 1262–63 (quotation marks omitted).

      In this case, the district court properly dismissed Scott’s remaining

constitutional claims under the Rooker-Feldman doctrine. Scott was a “state-court

loser” based on the Florida Supreme Court’s decision to suspend him from the

practice of law for three years, see Mothershed v. Justices of Supreme Court, 410
F.3d 602, 606–07 (9th Cir. 2005), and his federal lawsuit was an attempt to have


                                            6
              Case: 13-14355     Date Filed: 04/14/2014    Page: 7 of 8


the federal district court review and reject the Florida Supreme Court’s decision.

That intention is evident from the relief he sought from the district court: an order

directing the Florida Supreme Court to vacate its decision suspending him from

practice, reinstate his license, and expunge his disciplinary record.

      Scott’s claim for damages against Frankel, Sankel, and Judge Gerstein was

also properly dismissed under the Rooker-Feldman doctrine. That damages claim

was premised on an allegation of extrinsic fraud relating to the preparation of an

amended referee report. Scott specifically contended that Frankel, Sankel, and

Judge Gerstein colluded to omit material facts from that report. However, the

amended referee report and the report’s conclusion that Scott had violated several

ethics rules formed the foundation of the Florida Supreme Court’s decision

suspending Scott from the practice of law. Scott’s damages claim could succeed

“only to the extent that the state court wrongly decided the issues” when it

suspended Scott’s license to practice law. See Alvarez, 679 F.3d at 1263.

Therefore, the damages claim was “inextricably intertwined” with the Florida

Supreme Court’s decision, and the district court did not have jurisdiction over the

claim. Id.

                                          II.

      For these reasons, we affirm the district court’s dismissal of Scott’s

complaint.


                                          7
     Case: 13-14355   Date Filed: 04/14/2014   Page: 8 of 8


AFFIRMED.




                              8